       Case 1:18-cr-00258-BLW Document 898 Filed 05/16/21 Page 1 of 5




PAUL E. RIGGINS, I.S.B. #5303
RIGGINS LAW, P.A.
380 S. 4th Street, Suite 104
Boise, Idaho 83702
Phone: (208) 344-4152
Email: rigginslaw@gmail.com

ANDREW S. MASSER, ISB #9544
BALDAUF MASSER, LLP
2399 Orchard Street, Ste. 204
Boise, Idaho 83705
Phone: 208-841-6131
Email: andrew@baldaufmasser.com


Attorneys For Defendant PIOTR BABICHENKO


                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,           )
                                    )    CASE NO. CR18-258-BLW
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
PAVEL BABICHENKO,                   )
GENNADY BABITCHENKO,                )
PIOTR BABICHENKO,                   )
TIMOFEY BABICHENKO,                 )
KRISTINA BABICHENKO,                )
NATALYA BABICHENKO,                 )
DAVID BIBIKOV,                      )    DEFENDANT PIOTR BABICHENKO’s
ANNA IYERUSALIMETS,                 )    EMERGENCY
MIKHAIL IYERUSALIMETS,              )    MOTION TO CONTINUE FOR
ARTUR PUPKO,                        )    FAMILY HARDSHIP
                                    )
            Defendants.             )
___________________________________ )

DEFENDANT PIOTR BABICHENKO’s EMERGENCY
MOTION TO CONTINUE FOR FAMILY HARDSHIP - 1
        Case 1:18-cr-00258-BLW Document 898 Filed 05/16/21 Page 2 of 5




      Defendant Piotr Babichenko, through his counsel, moves for a continuance of

the jury trial in this matter for no less than ninety (90) days, on the grounds set forth

below and in the supporting Declaration filed herewith.

      As described in the Sealed Declaration in Support of Defendant Piotr

Babichenko’s Emergency Motion to Continue for Family Hardship, the Babichenko

family has suffered a tragic loss of a child. This child is a direct relative of all

defendants currently set to proceed to trial on June 8, 2021. Piotr will need time to

mourn and support his wife and children as they all grieve this terrible loss. The

same is true for all other defendants, who must also mourn this loss with their

spouses and families. Based upon the close familial relationships between the co-

defendants, all defendants have indicated they support Piotr Babichenko’s motion for

a ninety (90) day continuance of the trial so that the family may process the loss of a

child prior to mounting a defense of their liberty.

      Defense counsel does not believe that Piotr can adequately assist in his defense

should he proceed to trial on June 8, 2021. The loss of a child has an overwhelming

impact on a parent. Counsel has elaborated on this point in his Sealed Declaration

filed in support of this motion. Piotr must be allowed to grieve and cannot be expected

to focus on, in the aftermath of his child’s passing, the voluminous presentation of

evidence during the trial as currently set and the tremendous amount of preparation

necessary for that trial. Without Piotr’s complete and unfettered focus on the

evidence presented at trial, defense counsel cannot zealously and vigorously defend

his rights and interests. Similarly, counsel cannot engage their client in the many
DEFENDANT PIOTR BABICHENKO’s EMERGENCY
MOTION TO CONTINUE FOR FAMILY HARDSHIP - 2
        Case 1:18-cr-00258-BLW Document 898 Filed 05/16/21 Page 3 of 5




intensive tasks necessary to continue preparing for trial between now and June 8,

2021. Piotr cannot adequately assist in this preparation while suffering the emotional

effects of this tragedy and defense counsel cannot expect otherwise.

      Defense counsel recognizes that this case has been pending for two and a half

years and has been the subject of several continuances resulting from complex case

designation (Dkt. 134, 157), personal circumstances of counsel (Dkt. 363, 471) and the

COVID-19 pandemic (Dkt. 697, 702, 716). Both the Defendants and the Government

have variously objected to these continuances, all of which were ultimately granted.

Regardless, this unexpected tragedy necessitates an additional continuance given its

tremendous impact on all the defendants, particularly Piotr, and their ability to

assist in their defense.

      As indicated above, all defendants support Piotr Babichenko’s motion and

agree that the requested length is appropriate under these tragic circumstances. The

Government has indicated that it would not object to a continuance of one month but

would object to continuance of any greater length.

      Defense counsel asserts that a one-month continuance is simply not long

enough to allow Piotr, and all the Defendants, to mourn and grieve together, lay their

child to rest, begin the long and painful process of addressing their emotional trauma,

and returning their focus to this complex case.

      Defense counsel and Mr. Babichenko stand on their motion, supported by all

defendants, to continue trial in this matter for all defendants for no less than ninety

(90) days. Defense counsel proposes this motion be addressed at the currently-set, in-
DEFENDANT PIOTR BABICHENKO’s EMERGENCY
MOTION TO CONTINUE FOR FAMILY HARDSHIP - 3
       Case 1:18-cr-00258-BLW Document 898 Filed 05/16/21 Page 4 of 5




person pre-trial conference scheduled for May 21, 2021 at 9:30 am.



      RESPECTFULLY SUBMITTED this 16th day of May, 2021.


                                             /s/ Paul E. Riggins
                                             PAUL E. RIGGINS

                                             /s/ Andrew S. Masser
                                             ANDREW S. MASSER




DEFENDANT PIOTR BABICHENKO’s EMERGENCY
MOTION TO CONTINUE FOR FAMILY HARDSHIP - 4
       Case 1:18-cr-00258-BLW Document 898 Filed 05/16/21 Page 5 of 5




                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 16th day of May, 2021, I filed the foregoing
document utilizing the Court’s electronic CM/ECF system, which caused a Notice of
Electronic Filing to be served on the following:

 Melissa D. Winberg                          Rob S. Lewis
 Nicole Owens                                913 River Street, Ste. 430
 Federal Defender Services of Idaho          Boise, ID 83702
 702 West Idaho Street, Suite 1000           office@roblewislaw.com
 Boise, ID 83702
 Melissa_winberg@fd.org                      Greg S. Silvey
 Nicole_Owens@fd.org                         Silvey Law Office, Ltd.
                                             PO Box 5501
  Katherine L. Horwitz                       Boise, ID 83705
 Christian S. Nafzger                        greg@idahoappeals.com
 Office of the United States Attorney
 1290 W. Myrtle Street, Ste. 500             J.D. Merris
 Boise, ID 83702                             671 E. Riverpark Lane, Ste. 210
 khorwitz@usa.doj.gov                        Boise, ID 83706
 cnafzger@usa.doj.gov                        jmerris@earthlink.net

 Timothy C. Flowers                          Robyn A. Fyffe
 US Department of Justice                    Fyffe Law LLC
 1301 New York Avenue NW, Ste. 600           PO Box 5681
 Washington, DC 20530                        Boise, ID 83705
 Timothy.Flowers2@usdoj.gov                  robyn@fyffelaw.com

 John C. DeFranco                            Ellen N. Horras-Smith
 Ellsworth, Kallas & DeFranco, PLLC          5561 N. Glenwood St.
 1031 E. Park Blvd.                          Boise, ID 83714
 Boise, ID 83712                             Ellen@smithhorras.com
 jcd@greyhawklaw.com
                                             Thomas Dominick
 Jeffrey E. Brownson                         Dominick Law Offices
 Law Offices of Jeffrey Brownson             500 W. Bannock Street
 223 N. 6th Street, Ste. 215                 Boise, ID 83702
 Boise ID 83702                              tom@dominicklawoffices.com
 jb@jeffreybrownsonlaw.com


                                          /s/ Paul E. Riggins
                                          PAUL E. RIGGINS
DEFENDANT PIOTR BABICHENKO’s EMERGENCY
MOTION TO CONTINUE FOR FAMILY HARDSHIP - 5
